Attachment to Advisory Action

	Applicants’ amendment and 37 C.F.R. 1.132 Declaration filed on 3/15/2022 has been fully considered; however, the amendment and Declaration have not been entered given that they raise new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 1 has been amended to include new limitations, i.e. that the average particle diameter of said aluminum particle is 50 or more but 400 microns or less.   It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

With respect to the Declaration, it is noted that the Declaration has not been entered because Applicants failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e).

Were the amendment entered, Applicants’ arguments and data presented in the 37 C.F.R. Declaration are not found to be persuasive for the reasons set forth below.

Regarding the Declaration, Applicants point to Table 2 in the Declaration comprising Comparative Examples 1-4 and compare these examples to Inventive Examples 1-11 presented in Table 1 of the Declaration. However, the comparison of the inventive and comparative examples is not to be persuasive for the reasons set forth below.


The comparison of Comparative Example 2 to Inventive Examples 1-11 is not a proper side-by-side comparison for the following reasons: Comparative Example 2 comprises 5 mass % of aluminum particles with an average diameter of 100 microns and 5 mass % of zirconium silicate with an average particle diameter of 30 microns. Inventive Example 1 contains 10 mass % of aluminum particles with an average particle diameter of 50 microns but also contains 8 mass % of a zirconium silicate with an average particle diameter of 1 micron. Inventive Example 2 contains the same amount and type of aluminum particles as contained in Comparative Example 2. However, Inventive Example 2 contains 8 mass % of a zirconium silicate with an average particle diameter of 1 micron. Inventive Examples 3-7 contain different types and 
The comparison of Comparative Example 3 to Inventive Examples 1, 3-5, and 8 is not a proper side-by-side comparison given that the comparative example utilizes 5 mass % of aluminum particles with an average particle diameter of 100 microns and 20 mass % of a zirconium silicate with an average particle diameter of 0.5 microns, while these inventive examples utilize different types of aluminum particles as well as amounts of zirconium silicate. Inventive Examples 2, 6-7, and 9-11 utilize different amounts of zirconium silicate than utilized in the comparative example.
The comparison of Comparative Example 4 cannot be compared to any of the inventive examples given that this example utilizes copper fibers not found in the inventive examples as well amounts of zirconium silicate not found in the inventive examples.
Furthermore, it is noted that inventive examples are not commensurate in scope with the scope of the claims, given that the inventive examples only utilize zirconium silicate, i.e. a friction material with a Mohs hardness of 7.5, while the claims recite a range of 4.5 to 8. Accordingly, it is unclear if the obtained results drawn to brake noise, wear resistance, etc., obtained for the inventive examples are indicative of all hard-inorganic particles encompassed by 
The claims further recite an amount of the zirconium silicate in range of 5 to 20 mass % and an average particle diameter of 1 to 20 microns, while the inventive examples utilize one amount, i.e. 8 mass % and only exemplify a single particle diameter, i.e. 1 micron. Finally, it is noted that the claims recite 1 to 10 mass % of an aluminum metal with an average particle diameter of 50 to 400 microns. However, the inventive examples only exemplify 10 mass % of an aluminum particle with a size of 50 microns and 3 to 5 mass % of an aluminum particle with a diameter of 300 microns, etc. In other words, the inventive examples do not exemplify compositions exemplifying both the aluminum particle size and amount over the entire claimed range – compositions comprising upper, middle, and lower bounds of the particle size, e.g. 50, 200, 400 microns at one amount of the aluminum particles, e.g. 5 wt. %, the upper, middle, and lower bound of the particle size e.g. 50, 200, 400 microns, at 10 mass %, and the upper, middle, and lower bound of the particle size e.g. 50, 200, 400 microns, at 20 mass %
	As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges of the hard particle amounts, Mohs hardness range of the hard particles, hard particle size, amounts aluminum particles, and aluminum particle sizes.



Applicants argue that aluminum disc rotors are proposed because of the weight advantage and strength, however, up to this point the aluminum disc rotor is not realistic in consideration of costs of the material in addition to the research and development cost involved.  However, as discussed in the previous Advisory Action, while the present claims recite a cast iron disc rotor, the instant claims are drawn to a friction material and the recitation of the cast iron disc rotor is 

Applicants argue that Okayama left open the option of using aluminum friction material against an aluminum disc rotor with showing any embodiment or example of employing aluminum in the friction material composition.  However, while the reference does not disclose an embodiment utilizing aluminum friction material against an aluminum disc rotor, this does not obviate the fact that the reference discloses a friction material comprising aluminum particles. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967.

Applicants argue that the use of aluminum in the particular form, weight, and size achieve unexpected results. However, Applicants’ arguments are not found to be persuasive for the reasons set forth above, and incorporated here by reference.

Applicants argue that Nagayoshi relies on old generation technology that uses copper components and excluding copper cause the problem of maintaining the wear resistance which maintaining other advantages.  However, it is significant to note that while the reference discloses the use of copper, a fair reading of the reference reveals that copper is not specifically required by the reference. As discussed in Paragraph 9 of the Final Office Action, Paragraph [0038] of the reference discloses that metal powders such as brass and copper powders are optional. Thus, it is firstly noted that it is clear from this section of the reference, that the metal powders are not required in the friction material composition. Secondly, it should be noted that by disclosing the metal powders as “such as brass and copper powders”, the reference is only 

Applicants argue that Nagayoshi’s activated alumina is aluminum oxide which is chemically different from an aluminum particle that is a metallic substance.  However, firstly it is noted that nothing with the scope of the present claims excludes the aluminum oxide from being present in the claimed friction material composition. Specifically, the claim recites the transition phrase “comprising” and therefore is open to the inclusion of additional ingredients, including the activate aluminum disclosed by the reference.

Applicants argue that while Okayama discloses the possibility of using aluminum, there is no disclosed embodiment and should not be combined with Nagayoshi.  However, as discussed above, while the reference does not disclose an embodiment utilizing aluminum friction material against an aluminum disc rotor does not obviate the fact that the reference discloses a friction material comprising aluminum particles. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967.

In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Thirdly, it is noted that Johnson was only used as an evidence reference in the previous Advisory Action to establish that fact that aluminum powder is a friction modifier.

Applicants argue that Burnett (US 2003/0013782) discloses the possibility of selecting aluminum powder as the friction modifier but in the amount of 1 to 50 wt. % and the size of the aluminum powder is unknown.  However, it should be noted that Burnett was only cited in the previous Advisory Action as an evidence reference that aluminum powder is a friction modifier.

Applicants argue that Liu (US 2009/0032343) is another technology that does not limit the use of copper and roughly lists the possibility of selecting aluminum powder in addition to the copper as the abrasive materials. However, it is significant to noted that Liu was merely cited in the previous Advisory Action as evidence that aluminum powder is a friction modifier.

Applicants argue that none of the references, i.e. Johnson, Burnett, and Liu, specify or limit the use of aluminum to the amount, form, and size to achieve the unexpected results of 

Applicants argue that the reason why Nagayoshi is silent about the particular type of disc rotor to be applied is because there is no use of specifying the type of disc rotor. However, as discussed above, the issue a hand is not whether aluminum disc rotors exist, but rather that fact that the limitation “which is used with a cast iron disc rotor” is intended use and therefore the claims do not limit the mating member. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Nagayoshi and Okayama disclose the friction material composition as presently claimed, it is clear that the friction material composition obtained from the combined disclosures of Nagayoshi and Okayama would be capable of performing the intended use presently claimed as required in the 

Applicants argue that there is no disc rotor on the market and no reason for Nagayoshi to mention and specify the type and material of the disc rotor. However, as discussed above, the issue a hand is not whether aluminum disc rotors exist, but rather that fact that the limitation “which is used with a cast iron disc rotor” is intended use and therefore the claims do not limit the mating member. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Nagayoshi and Okayama disclose the friction material composition as presently claimed, it is clear that the friction material composition obtained from the combined disclosures of Nagayoshi and Okayama would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767